DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, “in mass%, indicated by “%”,” should read –in mass%,--.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-12, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the number of particles of Al nitride" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 3 is given the broadest reasonable interpretation such that the limitation "the number of particles of Al nitride" is interpreted as –a number of particles of Al nitride--.
Claims 7, 9-12, and 15 are dependent on claim 3 and are also rejected for the same reasons.
Claim 4 recites the limitation "the number of particles of Al nitride" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 4 is given the broadest reasonable interpretation such that the limitation "the number of particles of Al nitride" is interpreted as –a number of particles of Al nitride--.
Claims 8 and 16 are dependent on claim 4 and are thus also rejected for the same reasons.
Allowable Subject Matter
Claims 1-2, 5-6, and 13-14 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3-4, 7-12, and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record fails to disclose or adequately suggest the duplex stainless steel as instantly claimed. In particular, the closest prior art, Goodwin (US 2019/0003023) in view of Motoya (US 2019/0292619), as set forth in the Office Action dated 7/12/2021, renders obvious the limitations recited in the previous claim set filed 5/7/2021, including the claimed impact value. Goodwin in view of Motoya also teaches a copper content of 0.50 to 1.00 mass% (Goodwin: Abstract), which overlaps with the Cu content recited in the current amended claim 1. However, the currently amended claim 1 also requires that the duplex stainless steel has a nickel content of 6.39-7 mass%. In contrast, as argued in p. 9 of Applicant’s Arguments/Remarks filed 1/10/2022, Goodwin in view of Motoya discloses that the minimum amount of nickel is 7.45% in order to achieve high impact resistance (Goodwin [0038]), which is outside of the instantly claimed nickel content range of 6.39-7%. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-16 further limit the subject matter of claim 1 and are also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734